      Dated: 7/17/2019


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                               }       Case No. 3:19-bk-01811
NICOLE LEE REEVES                                    }
4800 CASCADE DR.                                     }       Chapter 13
Old Hickory, TN 37138                                }
SSN: xxx-xx-8698                                     }       Judge Marian F Harrison
                                                     }
       Debtor                                        }

ORDER DENYING TRUSTEE’S MOTION TO DISMISS FOR FAILURE TO CONFIRM
                             PLAN


       This matter came before the court on July 15, 2019 upon the Trustee’s Motion to Dismiss

case for failure to confirm plan. The Debtor having confirmed her plan by separate order; IT IS

HEREBY ORDERED that the Trustee’s Motion to Dismiss for Failure to Confirm Plan shall be

DENIED.

       IT IS SO ORDERED.

       This order was electronically signed and entered as indicated at the top of the first page.


APPROVED FOR ENTRY:
___/s/ Daniel Castagna_______
Daniel Castagna, BPR #022721
Attorney for Debtor
1900 Church St, Suite 400
Nashville, TN 37203
(615) 255-2893
fax: (615) 242-8849
cm-ecf@jamesflexerconsumerlaw.com




Case 3:19-bk-01811       Doc 52    Filed 07/18/19 Entered 07/18/19 08:13:07             Desc Main
                                   Document     Page 1 of 2
                                  CERTIFICATE OF SERVICE

        I hereby certify that on July 15, 2019 I furnished a true and correct copy of the foregoing
to the following parties in interest:

       Henry E. Hildebrand, III                                     Electronic
       Chapter 13 Trustee
       P.O. Box 340019
       Nashville, TN 37203

       U.S. Trustee                                                 Electronic
       318 Customs House, 701 Broadway
       Nashville, TN 37203

       Nicole Reeves                                                U. S. Mail First Class
       4800 Cascade Dr
       Old Hickory, TN 37138

       3 notices have been served.

       I have mailed 1 notice.

                                                     /s/ Daniel Castagna
                                                     Daniel Castagna




                                                                     This Order has been electronically
                                                                     signed. The Judge's signature and
                                                                     Court's seal appear at the top of the
                                                                     first page.
                                                                     United States Bankruptcy Court.

Case 3:19-bk-01811       Doc 52      Filed 07/18/19 Entered 07/18/19 08:13:07               Desc Main
                                     Document     Page 2 of 2
